LACOMBE, Circuit Judge.
At tbe time motion for preliminary injunction was made (94 Fed. 1004) defendant knew nothing about expiration of the French, patent, and introduced no evidence on that point. Since then the case against the Apollo Company (Welsbach Light Co. v. Apollo-Incandescent Gaslight Co., 94 Fed. 1005) came on to be heard, and the defense of expiration of such patent was fully presented. This court found that it raised objections to complainant’s relief which should not be passed upon in preliminary motion, and therefore refused injunction pendente lite. Defendant now presents affidavits setting up the facts as to French patent ‘as they were developed on the Apollo Case. Although this defense comes to light rather late, there is no good reason why this particular defendant should be enjoined while others are left free to infringe, and the motion to vacate preliminary injunction is granted, for the reason stated.